DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 17 December 2021. Examiner acknowledges amendments made to claims 1, 2, 14, 17, and 20. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau (US-20110105897-A1, previously presented) in view of Afonso (US-20070073179-A1, previously presented).
Regarding claims 1 and 14, Kornblau teaches a method (claim 1) and a system (claim 14) for use in predicting impedance measurements and identifying a location of a medical device, comprising: a catheter having a catheter electrode (for claim 14; The impedance tracking subsystem optionally comprises one or more processors employed to calculate the location of each of the impedance sense electrodes using impedance gradients (Kornblau, Paragraph [0075])); and a medical positioning system (The impedance tracking subsystem optionally comprises one or more processors employed to calculate the location of each of the impedance sense electrodes using impedance gradients (Paragraph [0075])) configured to perform a method of driving a plurality of surface patch electrodes associated with a 
However, Kornblau fails to explicitly disclose that the generation of an impedance model of the impedance field comprises mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field. Afonso discloses an electrophysiology apparatus is used to measure electrical activity occurring in a heart of a patient and to visualize the electrical activity and/or information related to the electrical activity, wherein Afonso further discloses mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field (the surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Kornblau so as to incorporate mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field as taught by Afonso, so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).
Regarding claim 2, Kornblau in view of Afonso teaches the method of claim 1, wherein updating the impedance model of the impedance field based on the predicted impedance values and the 
Regarding claims 3 and 15, Kornblau in view of Afonso teaches the method of claim 1, but Kornblau fails to explicitly disclose that individual pairs of the plurality of surface patch electrodes are driven to generate the impedance field and the independent impedance potential fields extend between non-driven pairs of the plurality of surface patch electrodes. Afonso discloses that individual pairs of the plurality of surface patch electrodes are driven to generate the impedance field and the independent impedance potential fields extend between non-driven pairs of the plurality of surface patch electrodes (Afonso, Paragraph [0031], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kornblau in view of Afonso so as to incorporate mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements as taught by Afonso so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).
Regarding claims 9, 10, and 19, Kornblau in view of Afonso teaches the method of claim 1 (claim 9, claim 10 dependent on claim 9) and the system of claim 14 (claim 19), wherein the independent impedance potential fields comprise state variables and wherein a Kalman Filter is used to infer the state variables (Kornblau, Paragraph [0062]).

Regarding claim 16, Kornblau in view of Afonso teaches the method of claim 15, but Kornblau fails to explicitly disclose that the non-transitory computer-readable medium further comprises instructions to map independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements. Afonso teaches mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements (Afonso, Paragraph [0031], [0037], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kornblau in view of Afonso so as to incorporate mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements as taught by Afonso so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).
Claims 4-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau in view of Afonso, as applied to claim 1 (4-8) and claim 14 (16-18) above, further in view of Massarwa (JP-2014064922-A, translation attached to original document, previously presented).
Regarding claims 4, Kornblau in view of Afonso teaches the method of claim 1, but Kornblau fails to explicitly disclose that the mapping of the independent impedance potential fields further comprises: defining each independent impedance potential field as a linear combination of basis functions wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso so as to incorporate defining each independent impedance potential field as a linear combination of basis functions, wherein each basis function comprises a weighting factor as taught by Massarwa so as to determine a more accurate map (Translated Massarwa, Page 2, Paragraph 2).
Regarding claims 5 and 17-18, Kornblau in view of Afonso and Massarwa teaches the method of claim 4 (claim 5) and the system of claim 14 (claims 17 and 18), wherein the method and non-transitory computer-readable medium further comprise updating weighting factors of the basis functions based on the predicted impedance values and measured impedance values for the catheter electrode (claims 5 and 18) and wherein the non-transitory computer-readable medium further comprises instructions to update definitions of the independent impedance potential fields using the predicted impedance values and the measured impedance values (claim 17) (Wherein under the current modification of Kornblau in view of Afonso and Massarwa, Kornblau teaches the updating of parameters of the impedance tracking model, wherein the weighting factors would be updated as the weighting factors are considered part of the  impedance tracking model parameters that are updated (Kornblau, Paragraph [0061])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso and Massarwa so as to incorporate the basis functions being constrained to obey Kirchoff’s voltage law as taught by Massarwa so as to obtain more accurate measurements (produces more accurate values than methods of generating potentials known in the art because it uses applicable physical laws, such as Kirchhoff's law (Translated Massarwa, Page 8, Paragraph 8)).
Regarding claim 7, Kornblau in view of Afonso and Massarwa teaches the method of claim 4, wherein the defining each independent impedance potential field further comprises: adding an error term to the linear combination of basis functions (Optionally, respiratory phase data, and/or cardiac phase data, is acquired at 406…At 408, the current calibration parameters are used to estimate the position of the target, optionally taking into account the respiratory and/or cardiac phase if it was measured or estimated at 406 (Kornblau, Paragraph [0083]); Wherein the respiratory data that can result in error is considered an error term and is considered a basis function (as it is something that constrains the measured data) and is considered alongside the linear combination of basis functions).
Regarding claim 8, Kornblau in view of Afonso and Massarwa teaches the method of claim 7, wherein the error term comprises at least one of a distant dependent modeling error and a respiration dependent modeling error (the error may vary from place to place in a way that is difficult to predict, and may vary in time, due to the respiratory and cardiac cycles (Kornblau, Paragraph [0059])).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau in view of Afonso, as applied to claim 1 above, further in view of Osadchy (EP-2233070-B1, previously presented).
Regarding claim 12, Kornblau in view of Afonso teaches the method of claim 1, but Kornblau fails to explicitly disclose that a number of the driven patch pairs exceeds a number of independent impedance potential fields. Osadchy discloses an impedance tracking method for tracking movement of an object within an impedance field, wherein Osadchy further discloses that a number of the driven patch pairs exceeds a number of independent impedance potential fields (Wherein Osadchy discloses determining impedance in a cycle (Osadchy, Page 3, lines 55-58; Page 4, lines 25-33); as Applicant has stated in [0069] of the Specification that the number of independent impedance fields is equal to the number of patch pairs minus the number of cycles, and as the reference teaches a number of patch pairs (Page 4, lines 25-33) and 1 cycle (Page 3, lines 55-58), the number of independent impedance fields would be less than the number of driven patch pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso so as to incorporate a number of the driven patch pairs exceeding a number of independent impedance potential fields as taught by Osadchy so as to allow for the calibration of the tracking model used to determine the position of a catheter (Osadchy, Page 3, lines 53-55).
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau in view of Afonso, as applied to claims 1 (claim 13) and claim 14 (claim 20) above, further in view of Olson (US-20130066193-A1, previously presented).
Regarding claims 13 and 20, Kornblau in view of Afonso teaches the method of claim 1 (claim 13) and the system of claim 14 (claim 20), but fails to explicitly disclose that the non-transitory computer-readable medium further comprises instructions to access a catheter model defining a catheter including the catheter electrode (that models a shape of a catheter in the three-dimensional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Kornblau in view of Afonso so as to incorporate access a catheter model defining a catheter including the catheter electrode to generate the predicted location of the catheter electrode as taught by Olson so as to ensure accuracy of electrode detection within 3D space (The systems and methods described herein may be tested to ensure the accuracy of the registration process and of the resulting interpolation function (Olson, Paragraph [0074])).
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the 35 U.S.C. 103 rejection set forth in the previous office action (Applicant’s Remarks, Pages 9-10), Kornblau in view of Alfonso is considered to teach the limitation of updating the impedance model of the impedance field based on the predicted impedance values and the measured impedance values, wherein the updated impedance model is subsequently utilized to generate subsequent predicted impedance values for a predicted location of the catheter electrode (In a Kalman filter, a system is described mathematically, at least in part, by a "state vector". A model equation predicts how the state vector evolves from one discrete time step to the next time step. This model is known as the state transition model. The state vector is initialized to some value and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791